32 F.3d 570
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Barbara JONES, Petitioner-Appellant,v.Odie WASHINGTON, Dixon Correctional Center, and Roland W.Burris, Attorney General of the State of Illinois,Respondents-Appellees.
No. 93-3669.
United States Court of Appeals, Seventh Circuit.
Argued May 19, 1994.Decided July 29, 1994.

Before SPROUSE,* COFFEY and KANNE, Circuit Judges.

ORDER

1
On July 7, 1984, Barbara Jones gave birth to a baby boy in the bathroom of her mother's apartment.  Jones subsequently placed the baby in a plastic bag and threw him out the bathroom window down an airshaft.  On October 10, 1986, in a bench trial, a Cook County Illinois Circuit Judge found Barbara Jones guilty of murder and concealment of homicide.  The court sentenced Jones to a thirty-four year term of imprisonment.  Jones appealed her conviction, alleging ineffective assistance of counsel but the Illinois Court of Appeals affirmed her conviction.


2
On July 29, 1992, Jones filed the present petition for habeas corpus in the U.S. District Court for the Northern District of Illinois.  She alleged insufficiency of the evidence, ineffective assistance of counsel and requested an evidentiary hearing on the ineffectiveness claim.  In a published opinion, the district court denied her petition for habeas corpus.   See Jones v. Washington, 836 F.Supp. 502 (N.D.Ill.1993).  Jones appeals the denial of her petition once again alleging ineffectiveness of counsel and requesting an evidentiary hearing.  For the reasons set forth in the attached district court opinion, we AFFIRM.



*
 The Honorable James M. Sprouse of the Fourth Circuit is sitting by designation